         Case 1:19-cv-03184-AJN Document 52
                                         47 Filed 09/30/20
                                                  11/01/19 Page 1 of 15




Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com                                   9/30/20
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Allstar Marketing Group, LLC

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 ALLSTAR MARKETING GROUP, LLC,

 Plaintiff

 v.
                                                       CIVIL ACTION No.
 123 BEADS STORE, ACEVAN STORE, AS SEEN ON              19-cv-3184 (AJN)
 TV SHENZHEN STORE, ATHENE JEWELRY
 STORE, BEST STORE118, BITWBI STORE, BOOM               [PROPOSED]
 BOOM STORE, BUYEEJEWELRY STORE, CAMPO                FINAL DEFAULT
 VACCINO STORE, DROPSHIPPING STORE,                   JUDGMENT AND
 ELAINE H STORE, ELIZABE YING BEAUTIFUL            PERMANENT INJUNCTION
 1ST STORE, FATPIG OFFICIAL STORE, GADGET                 ORDER
 DROPSHIPPING STORE, GIEMI 925 STORE, GIEMI
 SILVER 925 STORE, HANGZHOU HISIR
 NETWORK & TECHNOLOGY CO., LTD.,
 HAPPYJEWELRY STORE, HINTA DROPSHIPPING
 STORE, HUAXIANG STORE, JEXXI S925 STORE,
 KITCHENMALL STORE, MOONBIFFYJEWELRY
 STORE, NINGBO FULLYORK IMPORT AND
 EXPORT CO., LTD., NINGBO ONTIME IMP. & EXP.
 CO., LTD., NINGBO TIANNOY IMP. & EXP. CO.,
 LTD., OUSHA STORE, ROMAD LOVER STORE,
 RUINPOP      STORE,    SHENGLIN   FASHION
 ACCESSORIES, SHENZHEN BUYEE INDUSTRIAL
 DEVELOPMENT       CO.,    LTD., SHENZHEN
       Case 1:19-cv-03184-AJN Document 52
                                       47 Filed 09/30/20
                                                11/01/19 Page 2 of 15




DAYWONS TECHNOLOGY CO., LIMITED,
SHENZHEN ECCOSA JEWELRY CO., LTD.,
SHOP3060005 STORE, SHOP3651086 STORE,
SHOP3682076 STORE, SHOP3873065 STORE,
SHOP4378011 STORE, SHOP4573039 STORE,
SUNNYBUY STORE, TRENDY LUCKYY STORE,
YIWU BISHUN INDUSTRY TRADE CO., LTD.,
YIWU BOYE E-COMMERCE FIRM, YIWU CITY MJ
JEWELRY CO., LTD., YIWU CITY TRENDZ
ACCESSORIES CO., LTD., YIWU LAVENDER
TRADING CO., LTD., YIWU NESSA FASHION
JEWELRY CO., LTD., YIWU QUANMAI E-
COMMERCE     CO.,  LTD.,   YIWU   SENSO
HOUSEHOLD GOODS CO., LTD., YIWU SHANGJIE
JEWELRY CO., LTD. and YIWU SKYSWEET
JEWELRY FACTORY,

Defendants
        Case 1:19-cv-03184-AJN Document 52
                                        47 Filed 09/30/20
                                                 11/01/19 Page 3 of 15




                                    GLOSSARY

      Term                                Definition                             Docket Entry
                                                                                   Number
Plaintiff or      Allstar Marketing Group, LLC                                       N/A
Allstar
Defendants        123 Beads Store, ACEVAN Store, As Seen On TV ShenZhen              N/A
                  Store, Athene JEWELRY Store, best store118, BITWBI
                  Store, Boom Boom Store, BuyeeJewelry Store, Campo
                  Vaccino Store, Dropshipping Store, Elaine H Store, Elizabe
                  Ying Beautiful 1st Store, Fatpig Official Store, Gadget
                  Dropshipping Store, Giemi 925 Store, Giemi Silver 925 Store,
                  Hangzhou Hisir Network & Technology Co., Ltd.,
                  HappyJewelry Store, Hinta Dropshipping Store, huaxiang
                  Store,    JEXXI     s925    Store,    KitchenMall     Store,
                  MOONBIFFYJewelry Store, Ningbo Fullyork Import And
                  Export Co., Ltd., Ningbo Ontime Imp. & Exp. Co., Ltd.,
                  Ningbo Tiannoy Imp. & Exp. Co., Ltd., OUSHA Store,
                  Romad Lover Store, RUINPOP Store, Shenglin Fashion
                  Accessories, Shenzhen Buyee Industrial Development Co.,
                  Ltd., Shenzhen Daywons Technology Co., Limited, Shenzhen
                  Eccosa Jewelry Co., Ltd., Shop3060005 Store, Shop3651086
                  Store,    Shop3682076      Store,   Shop3873065       Store,
                  Shop4378011 Store, Shop4573039 Store, Sunnybuy Store,
                  Trendy Luckyy Store, Yiwu Bishun Industry Trade Co., Ltd.,
                  Yiwu Boye E-Commerce Firm, Yiwu City MJ Jewelry Co.,
                  Ltd., Yiwu City Trendz Accessories Co., Ltd., Yiwu Lavender
                  Trading Co., Ltd., Yiwu Nessa Fashion Jewelry Co., Ltd.,
                  Yiwu Quanmai E-Commerce Co., Ltd., Yiwu Senso
                  Household Goods Co., Ltd., Yiwu Shangjie Jewelry Co., Ltd.
                  and Yiwu Skysweet Jewelry Factory
Defaulting        123 Beads Store, ACEVAN Store, As Seen On TV ShenZhen              N/A
Defendants        Store, Athene JEWELRY Store, best store118, BITWBI
                  Store, Boom Boom Store, BuyeeJewelry Store, Campo
                  Vaccino Store, Dropshipping Store, Elaine H Store, Elizabe
                  Ying Beautiful 1st Store, Fatpig Official Store, Gadget
                  Dropshipping Store, Hangzhou Hisir Network & Technology
                  Co., Ltd., HappyJewelry Store, Hinta Dropshipping Store,
                  huaxiang Store, KitchenMall Store, MOONBIFFYJewelry
                  Store, Ningbo Fullyork Import And Export Co., Ltd., Ningbo
                  Ontime Imp. & Exp. Co., Ltd., Ningbo Tiannoy Imp. & Exp.
                  Co., Ltd., OUSHA Store, Romad Lover Store, RUINPOP
                  Store, Shenglin Fashion Accessories, Shenzhen Buyee
                  Industrial Development Co., Ltd., Shenzhen Eccosa Jewelry
                  Co., Ltd., Shop3060005 Store, Shop3651086 Store,
                  Shop3682076 Store, Shop3873065 Store, Shop4378011

                                          i
       Case 1:19-cv-03184-AJN Document 52
                                       47 Filed 09/30/20
                                                11/01/19 Page 4 of 15




                 Store, Shop4573039 Store, Sunnybuy Store, Trendy Luckyy
                 Store, Yiwu Bishun Industry Trade Co., Ltd., Yiwu Lavender
                 Trading Co., Ltd., Yiwu Quanmai E-Commerce Co., Ltd.,
                 Yiwu Senso Household Goods Co., Ltd. and Yiwu Shangjie
                 Jewelry Co., Ltd.

Alibaba          Alibaba.com, an online marketplace platform that allows               N/A
                 manufacturers, wholesalers and other third-party merchants,
                 like Defendants, to advertise, offer for sale, sell, distribute and
                 ship their wholesale and retail products originating from China
                 directly to consumers across the world and specifically to
                 consumers residing in the U.S., including New York
AliExpress       Aliexpress.com, an online marketplace platform that allows            N/A
                 manufacturers, wholesalers and other third-party merchants,
                 like Defendants, to advertise, offer for sale, sell, distribute and
                 ship their wholesale and retail products originating from China
                 directly to consumers across the world and specifically to
                 consumers residing in the U.S., including New York
Sealing Order    Order to Seal File entered on April 10, 2019                            1
Complaint        Plaintiff’s Complaint filed on April 10, 2019                           8
Application      Plaintiff’s ex parte application for: 1) a temporary restraining      16-20
                 order; 2) order restraining Merchant Storefronts (as defined
                 infra) and Defendants’ Assets (as defined infra) with the
                 Financial Institutions (as defined infra); 3) order to show
                 cause why a preliminary injunction should not issue; 4) an
                 order authorizing alternative service by electronic means and
                 5) an order authorizing expedited discovery filed April 10,
                 2019
Arnaiz Dec.      Declaration of Jessica Arnaiz in Support of Plaintiff’s                18
                 Application
De Marco Dec.    Declaration of Jennifer De Marco in Support of Plaintiff’s             20
                 Application
Scully Dec.      Declaration of Brieanne Scully in Support of Plaintiff’s               19
                 Application
TRO              1) Temporary Restraining Order; 2) Order Restraining                   22
                 Merchant Storefronts and Defendants’ Assets with the
                 Financial Institutions; 3) Order to Show Cause Why a
                 Preliminary Injunction Should Not Issue; 4) Order
                 Authorizing Alternative Service by Electronic Means and 5)
                 Order Authorizing Expedited Discovery entered on April 26,
                 2019
PI Show Cause    April 19, 2019 hearing to show cause why a preliminary                N/A
Hearing          injunction should not issue.
PI Order         April 24, 2019 Preliminary Injunction Order                            7


                                            ii
       Case 1:19-cv-03184-AJN Document 52
                                       47 Filed 09/30/20
                                                11/01/19 Page 5 of 15




User Accounts    Any and all websites and any and all accounts with online           N/A
                 marketplace platforms such as Alibaba and/or AliExpress, as
                 well as any and all as yet undiscovered accounts with
                 additional online marketplace platforms held by or associated
                 with Defendants, their respective officers, employees, agents,
                 servants and all persons in active concert or participation with
                 any of them
Merchant         Any and all User Accounts through which Defendants, their           N/A
Storefronts      respective officers, employees, agents, servants and all
                 persons in active concert or participation with any of them
                 operate storefronts to manufacture, import, export, advertise,
                 market, promote, distribute, display, offer for sale, sell and/or
                 otherwise deal in products, including Counterfeit Products,
                 which are held by or associated with Defendants, their
                 respective officers, employees, agents, servants and all
                 persons in active concert or participation with any of them
MagicBax         Earring backs that keep earrings in a perfect position all day      N/A
Products         long, which are perfect for bad piercings, stretched lobes and
                 heavy earrings
MagicBax Mark    U.S. Trademark Registration No. 5,587,958 for                       N/A
                 “MAGICBAX” for a variety of goods in Class 14
MagicBax Works   U.S. Copyright Reg. VA 2-084-386, covering the MagicBax             N/A
                 Retail Packaging (2017), U.S. Copyright Reg. VA 2-081-633,
                 covering the MagicBax Instruction Manual, U.S. Copyright
                 Reg. VA 2-081-623, covering the MagicBax Website
                 (MagicBax.com), U.S. Copyright Reg. PA 2-069-686,
                 covering the MagicBax Commercial
Counterfeit      Products bearing or used in connection with the MagicBax            N/A
Products         Mark and/or MagicBax Works, and/or products in packaging
                 and/or containing labels and/or hang tags bearing the
                 MagicBax Mark and/or MagicBax Works, and/or bearing or
                 used in connection with marks and/or artwork that are
                 confusingly or substantially similar to the MagicBax Mark
                 and/or MagicBax Works and/or products that are identical or
                 confusingly or substantially similar to the MagicBax Products
Infringing       Defendants’ listings for Counterfeit Products                       N/A
Listings
Defendants’      Any and all money, securities or other property or assets of        N/A
Assets           Defendants (whether said assets are located in the U.S. or
                 abroad)
Defendants’      Any and all financial accounts associated with or utilized by       N/A
Financial        any Defendants or any Defendants’ User Accounts or
Accounts         Merchant Storefront(s) (whether said account is located in the
                 U.S. or abroad)


                                           iii
       Case 1:19-cv-03184-AJN Document 52
                                       47 Filed 09/30/20
                                                11/01/19 Page 6 of 15




Financial            Any banks, financial institutions, credit card companies and       N/A
Institutions         payment processing agencies, such as PayPal Inc. (“PayPal”),
                     Payoneer Inc. (“Payoneer”), the Alibaba Group d/b/a
                     Alibaba.com payment services (e.g., Alipay.com Co., Ltd.,
                     Ant Financial Services Group), PingPong Global Solutions,
                     Inc. (“PingPong”), and other companies or agencies that
                     engage in the processing or transfer of money and/or real or
                     personal property of Defendants
Third Party          Online marketplace platforms, including, without limitation,       N/A
Service Providers    those owned and operated, directly or indirectly by Alibaba
                     and/or AliExpress, as well as any and all as yet undiscovered
                     online marketplace platforms and/or entities through which
                     Defendants, their respective officers, employees, agents,
                     servants and all persons in active concert or participation with
                     any of them manufacture, import, export, advertise, market,
                     promote, distribute, offer for sale, sell and/or otherwise deal
                     in Counterfeit Products which are hereinafter identified as a
                     result of any order entered in this action, or otherwise
Defendants’          Defendants’ Assets from Defendants’ Financial Accounts that        N/A
Frozen Assets        were and/or are attached and frozen or restrained pursuant to
                     the TRO and/or PI Order, or which are attached and frozen or
                     restrained pursuant to any future order entered by the Court in
                     this Action
Plaintiff’s Motion   Plaintiff’s Motion for Default Judgment and a Permanent            TBD
for Default          Injunction Against Defaulting Defendants filed on November
Judgment             1, 2019




                                              iv
          Case 1:19-cv-03184-AJN Document 52
                                          47 Filed 09/30/20
                                                   11/01/19 Page 7 of 15




        This matter comes before the Court by motion filed by Plaintiff for the entry of final

judgment and permanent injunction by default against Defaulting Defendants for Defaulting

Defendants’ trademark infringement, trademark counterfeiting, false designation of origin, passing

off and unfair competition, copyright infringement and related state and common law claims

arising out of Defaulting Defendants’ unauthorized use of Plaintiff’s MagicBax Mark and

MagicBax Works, without limitation, in their manufacturing, importing, exporting, advertising,

marketing, promoting, distributing, displaying or offering for sale and/or selling and/or sale of

Counterfeit Products.1

        The Court, having considered the Memorandum of Law and Affidavit of Brieanne Scully

in support of Plaintiff’s Motion for Default Judgment and a Permanent Injunction Against

Defaulting Defendants, the Certificate of Service of the Summons and Complaint, the Certificate

of the Clerk of the Court stating that no answer has been filed in the instant action, and upon all

other pleadings and papers on file in this action, it is hereby ORDERED, ADJUDGED AND

DECREED as follows:

                                I.    Defaulting Defendants’ Liability

1) Judgment is granted in favor of Plaintiff on all claims properly plead against Defaulting

    Defendants in the Complaint;

                                        II.    Damages Awards

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that because it would serve

    both the compensatory and punitive purposes of the Lanham Act’s prohibitions on willful

    infringement, and because Plaintiff has sufficiently set forth the basis for the statutory damages

    award requested in its Memorandum of Law in Support of its Motion for Default Judgment,


1
 Where a defined term is referenced herein and not defined herein, the defined term should be understood as it is
defined in the Glossary.

                                                       1
       Case 1:19-cv-03184-AJN Document 52
                                       47 Filed 09/30/20
                                                11/01/19 Page 8 of 15




  the Court finds such an award to be reasonable and Plaintiff is awarded $50,000.00

  (“Individual Damages Award”) in statutory damages against each and every Defaulting

  Defendant (a total of forty-two (42) Defaulting Defendants) pursuant to 15 U.S.C. § 1117(c)

  and/or 17 U.S.C. § 504(c) for a total of Two Million One Hundred Thousand Dollars

  ($2,100,000.00), plus post-judgment interest.


                                  III.   Permanent Injunction

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that Defaulting Defendants,

  their respective officers, agents, servants, employees, successors and assigns and all persons

  acting in concert with or under the direction of Defaulting Defendants (regardless of whether

  located in the United States or abroad), who receive actual notice of this Order are permanently

  enjoined and restrained from:

     A. manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

         displaying, offering for sale, selling and/or otherwise dealing in Counterfeit Products

         or any other products bearing the MagicBax Mark and/or marks that are confusingly

         similar to, identical to and constitute a counterfeiting and/or infringement of the

         MagicBax Mark and/or incorporating the MagicBax Works and/or artwork that is

         substantially similar to, identical to and constitute infringement of the MagicBax

         Works;

     B. directly or indirectly infringing in any manner any of Plaintiff’s MagicBax Mark and

         MagicBax Works;

     C. using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s

         MagicBax Mark and MagicBax Works to identify any goods or services not authorized

         by Plaintiff;


                                               2
 Case 1:19-cv-03184-AJN Document 52
                                 47 Filed 09/30/20
                                          11/01/19 Page 9 of 15




D. using any of Plaintiff’s MagicBax Mark and MagicBax Works, or any other marks or

   artwork that are confusingly or substantially similar to the MagicBax Mark and

   MagicBax Works on or in connection with the manufacturing, importing, exporting,

   advertising, marketing, promoting, distributing, displaying, offering for sale, selling

   and/or otherwise dealing in the Counterfeit Products;

E. using any false designation of origin or false description, or engaging in any action

   which is likely to cause confusion, cause mistake and/or to deceive members of the

   trade and/or the public as to the affiliation, connection or association of any product

   manufactured, imported, exported, advertised, marketed, promoted, distributed,

   displayed, offered for sale or sold by Defaulting Defendants with Plaintiff, and/or as to

   the origin, sponsorship or approval of any product manufactured, imported, exported,

   advertised, marketed, promoted, distributed, displayed, offered for sale or sold by

   Defaulting Defendants and Defaulting Defendants’ commercial activities by Plaintiff;

F. secreting, concealing, destroying, altering, selling off, transferring or otherwise

   disposing of and/or dealing with: (i) Counterfeit Products; (ii) any computer files, data,

   business records, documents or any other records or evidence relating to:

       i. Defaulting Defendants’ User Accounts and/or Merchant Storefronts;

       ii. Defaulting Defendants’ Assets; and

       iii. the manufacture, importation, exportation, advertising, marketing, promotion,

          distribution, display, offering for sale and/or sale of Counterfeit Products by

          Defaulting Defendants and by their respective officers, employees, agents,

          servants and all persons in active concert or participation with any of them; and




                                         3
        Case 1:19-cv-03184-AJN Document 52
                                        47 Filed 09/30/20
                                                 11/01/19 Page 10 of 15




       G. effecting assignments or transfers, forming new entities or associations, or creating

           and/or utilizing any other platform, User Accounts, Merchant Storefronts or any other

           means of importation, exportation, advertising, marketing, promotion, distribution,

           display, offering for sale and/or sale of Counterfeit Products for the purposes of

           circumventing or otherwise avoiding the prohibitions set forth in this Order.

2)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Defaulting Defendants

     must deliver up for destruction to Plaintiff any and all Counterfeit Products and any and all

     packaging, labels, tags, advertising and promotional materials and any other materials in the

     possession, custody or control of Defaulting Defendants that infringe any of Plaintiff’s

     trademarks, copyrights or other rights including, without limitation, the MagicBax Mark and

     MagicBax Works, or bear any marks or artwork that are confusingly or substantially similar

     to the MagicBax Mark and MagicBax Works pursuant to 15 U.S.C. § 1118;

3)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service

     Providers and Financial Institutions are permanently enjoined and restrained from:

       A. secreting, concealing, transferring, disposing of, withdrawing, encumbering or paying

           any of the Defaulting Defendants’ Frozen Assets from or to Defaulting Defendants’

           Financial Accounts until further ordered by this Court;

       B. secreting, concealing, destroying, altering, selling off, transferring or otherwise

           disposing of and/or dealing with any computer files, data, business records, documents

           or any other records or evidence relating to Defaulting Defendants’ Frozen Assets and

           Defaulting Defendants’ Financial Accounts;




                                                4
         Case 1:19-cv-03184-AJN Document 52
                                         47 Filed 09/30/20
                                                  11/01/19 Page 11 of 15




        C. knowingly instructing, aiding or abetting any other person or business entity in

             engaging in any of the activities referred to in subparagraphs III(1)(A) through III(2)

             and III(3)(A) through III(3)(B) above through III(4)(A) below.

4)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service

     Providers are permanently enjoined and restrained from:

        A. providing services to Defaulting Defendants and Defaulting Defendants’ User

            Accounts and Merchant Storefronts, including, without limitation, continued operation

            of Defaulting Defendants’ User Accounts and Merchant Storefronts; and

        B. knowingly instructing, aiding or abetting any other person or business entity in

            engaging in any of the activities referred to in subparagraphs III(1)(A) through III(2)

            and III(3)(A) through III(3)(B) above through III(4)(A) above.

                  IV.    Post-Judgment Asset Transfer and Asset Freeze Order

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rules

     64 and/or 69 of the Federal Rules of Civil Procedure, 15 U.S.C. § 1116(a), Article 52 of New

     York State’s Civil Practice Law and this Court’s inherent equitable powers to issue remedies

     ancillary to its authority to provide final relief, and given the difficulties Plaintiff would have

     enforcing this Order, Defaulting Defendants’ Frozen Assets from Defaulting Defendants’

     Frozen Accounts, are, to the extent that a given Defaulting Defendant’s Frozen Assets equal

     Defaulting Defendants’ Individual Damages Award, hereby released and transferred to

     Plaintiff as full satisfaction of Defaulting Defendants’ Individual Damages Award for that

     Defaulting Defendant, and those Defaulting Defendant’s Frozen Assets shall be transferred by

     the Financial Institutions to Plaintiff through Plaintiff’s counsel within twenty (20) business

     days following the service of this Order, and upon receipt by Plaintiff’s counsel of such



                                                   5
      Case 1:19-cv-03184-AJN Document 52
                                      47 Filed 09/30/20
                                               11/01/19 Page 12 of 15




  Defaulting Defendant’s Frozen Assets in full satisfaction of Defaulting Defendants’ Individual

  Damages Award, the Financial Institution(s) holding that Defaulting Defendant’s Frozen

  Assets and Defaulting Defendants’ Frozen Accounts may unfreeze that Defaulting Defendant’s

  Frozen Assets and Defaulting Defendant’s Frozen Accounts. To the extent that a Defaulting

  Defendant’s Frozen Assets are less than Defaulting Defendants’ Individual Damages Award,

  that Defaulting Defendant’s Frozen Assets are hereby released and transferred to Plaintiff as

  partial satisfaction of Defaulting Defendants’ Individual Damages Award for that Defaulting

  Defendant and those Defaulting Defendant’s Frozen Assets shall be transferred by the

  Financial Institutions to Plaintiff through Plaintiff’s counsel within twenty (20) business days

  following the service of this Order, and

2) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rules

  64, 65 and/or 69 of the Federal Rules of Civil Procedure, 15 U.S.C. § 1116(a), Article 52 of

  New York State’s Civil Practice Law and Rules and this Court’s inherent equitable powers to

  issue remedies ancillary to its authority to provide final relief, and given the difficulties

  Plaintiff would have enforcing this Order, the Court also hereby grants Plaintiff’s request for

  a post-judgment restraining order continuing the attachment of each Defaulting Defendant’s

  Frozen Assets until Plaintiff has recovered the full payment of Defaulting Defendants’

  Individual Damages Award owed to it by that Defaulting Defendant under this Order, or until

  further order of this Court; and

3) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rules

  64, 65 and/or 69 of the Federal Rules of Civil Procedure, 15 U.S.C. § 1116(a), Article 52 of

  New York State’s Civil Practice Law and Rules and this Court’s inherent equitable powers to

  issue remedies ancillary to its authority to provide final relief, and given the difficulties



                                               6
    Case 1:19-cv-03184-AJN Document 52
                                    47 Filed 09/30/20
                                             11/01/19 Page 13 of 15




Plaintiff would have enforcing this Order, until Plaintiff has recovered the full payment of

Defaulting Defendants’ Individual Damages Award owed to them by any Defaulting

Defendant under this Order, in the event that Plaintiff discovers new and/or additional

Defaulting Defendants’ Assets (whether said assets are located in the U.S. or abroad) and/or

Defaulting Defendants’ Financial Accounts (whether said account is located in the U.S. or

abroad) (“Defaulting Defendants’ Additional Assets” and “Defaulting Defendants’ Additional

Financial Accounts,” respectively), Plaintiff shall have the ongoing authority to serve this

Order on any Financial Institutions controlling or otherwise holding such Defaulting

Defendants’ Additional Assets and/or Defaulting Defendants’ Additional Financial Accounts

(“Financial Institutions Holding Defaulting Defendants’ Additional Assets and/or Financial

Accounts”);

   A. Upon notice of this Order, Financial Institutions Holding Defaulting Defendants’

       Additional Assets and/or Financial Accounts shall immediately locate Defaulting

       Defendants’ Additional Financial Accounts, attach and restrain such Defaulting

       Defendants’ Additional Assets in Defaulting Defendants’ Additional Financial

       Accounts from being secreted, concealed, transferred or disposed of or withdrawn; and

   B. After twenty (20) business days following the service of this Order on Financial

       Institutions Holding Defaulting Defendants’ Additional Assets and/or Financial

       Accounts, Financial Institutions Holding Defaulting Defendants’ Additional Assets

       and/or Financial Accounts shall transfer all of Defaulting Defendants’ Additional

       Assets to Plaintiff as partial or full satisfaction of Defaulting Defendants’ Individual

       Damages Award, unless Defaulting Defendant has filed with this Court and served




                                            7
        Case 1:19-cv-03184-AJN Document 52
                                        47 Filed 09/30/20
                                                 11/01/19 Page 14 of 15




             upon Plaintiff’s counsel a request that such Defaulting Defendants’ Additional Assets

             be exempted from this Order.

        V.      Order Authorizing Continued Alternative Service by Electronic Means

1) IT IS FURTHER ORDERED, as sufficient cause has been shown, that such alternative service

   by electronic means that was ordered in the TRO and PI Order, shall be deemed effective as to

   Defendants, Financial Institutions and Third Party Service Providers through the pendency of

   this action.

                                   VI.      Miscellaneous Relief

1) Defaulting Defendants may, upon proper showing and two (2) business days written notice to

   the Court and Plaintiff’s counsel, appear and move for dissolution or modification of the

   provisions of this Order concerning the restriction or restraint of Defaulting Defendants’

   Frozen Assets, Defaulting Defendants’ Additional Assets and/or Defaulting Defendants’

   Additional Financial Accounts;

2) Any failure by Defaulting Defendants to comply with the terms of this Order shall be deemed

   contempt of Court, subjecting Defaulting Defendants to contempt remedies to be determined

   by the Court, including fines and seizure of property;

3) The Court releases the Twenty Thousand U.S. Dollar ($20,000.00) security bond that Plaintiff

   submitted in connection with the action to counsel for Plaintiff, Epstein Drangel, LLP, 60 East

   42nd Street, Suite 2520, New York, NY 10165; and

4) This Court shall retain jurisdiction over this matter and the parties in order to construe and

   enforce this Order.




                                                  8
            Case 1:19-cv-03184-AJN Document 52
                                            47 Filed 09/30/20
                                                     11/01/19 Page 15 of 15




   SO ORDERED.
                                                2020
   SIGNED this _____        September
                30th day of ____________, 2019, at _______ __.m.


                                                        _________________________________
                                                        HON. ALISON J. NATHAN
                                                        UNITED STATES DISTRICT JUDGE




In accordance with Rule 69 of the Federal Rules of
Civil Procedure and Section 5222 of New York
State's Civil Practice Law and Rules ("CPLR"), and
this Court's inherent equitable power to issue
remedies ancillary to its authority to provide final
relief, the Defendants are forbidden to make or
suffer any sale, assignment, transfer or interference
with any property in which they have an interest,
except as set forth in subdivisions (h) and (i) of
Section 5222 of the CPLR. The Court also dissolves
the automatic stay imposed by Rule 62 of the
Federal Rules of Civil Procedure and allows for
immediate enforcement of the judgment.
SO ORDERED.




                                                    9
